DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, and claims 6, 8 and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Election/Restrictions
Applicant’s election without traverse of the species I.D. of Figure 2B in the reply filed on August 20, 2021 is acknowledged.
Claims 14-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
16 recites the limitation "the equipment cabinet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the equipment cabinet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheibler (5,210,680).
Figure 1 (annotated, below) discloses a cooling mount comprising: 
a chassis 7 defining a top, bottom (opposite to the top, not shown), front 8, back (opposite to the front 8, not shown), two sides, a height (between the top and bottom), width (between the sides), depth (between the front 8 and back), and an interior region (shaded); 


    PNG
    media_image1.png
    509
    963
    media_image1.png
    Greyscale

air inlet port, which is disposed on the front 8; and 
one cooling fan 12, which is disposed in the interior region; 
wherein: the front 8, back, and two sides define a perimeter; 
the width is greater than the height; 
the depth is greater than the height; 
the one cooling fan 12 is configured to draw external air 22 through the one air inlet port into the interior region and to discharge air from the interior region out through the top toward an electronic assembly; and
the cooling mount is configured to be matably attached (i.e. slidable) to an electronic assembly.
The recitation “for supporting an electronic assembly” is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 16, as best understood, Figure 1 discloses an equipment cabinet 1 defining a cabinet floor, a cabinet ceiling, and a cabinet wall; and the cooling mount is matably attached (i.e. slidable) to the equipment cabinet 1 at a surface of the cabinet floor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Bruges (4,126,269).
Scheibler discloses all the claimed limitations except one air filter disposed on the one air inlet port; wherein: the one air filter is configured to filter particulate matter, thereby preventing the particulate matter from being drawn into the interior region.
	Bruges (Figures 1-2) discloses a cooling mount comprising: 
a chassis defining a top 25, bottom, front 23, back, two sides, a height, width, depth, and an interior region; 
one air inlet port (arrow in Figure 2); 
one cooling fan V1, which is disposed in the interior region, wherein the cooling mount is configured to be matably (i.e. slidable) to an electronic assembly; and
one air filter 31 disposed on the one air inlet port; wherein: the one air filter 31 is configured to filter particulate matter, thereby preventing the particulate matter from being drawn into the interior region for the purpose of providing optimal performance of the cooling fan V1.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler one air filter disposed on the one air inlet port for the purpose of providing optimal performance of the cooling fan as recognized by Bruges.
	Regarding claim 3, the Examiner takes Official Notice of HEPA filters in the HVAC art and their use would be within the level of ordinary skill in the art.
Regarding claim 12, Bruges (column 4, line 58 to column 5, line 6) discloses a monitor D1 for a performance level of the one air filter 31.


(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Richason et al. (2009/0236492).
The device of Scheibler lacks a plurality of mounting devices disposed on the perimeter and are configured to matably attach the cooling mount to an equipment cabinet.
	Richason et al. (Figures 5-7) disclose an electronic assembly (paragraph 1) comprising: 
a chassis 200 defining a top, bottom, front, back, two sides, a height, width, depth, and an interior region; 
wherein: the front, back, and two sides define a perimeter; 
the chassis 200 configured to be matably attached to the electronic assembly (via tray 300); and
a plurality of mounting devices 100 disposed on the perimeter and are configured to matably attach the chassis 200 to an equipment cabinet for the purpose of facilitating installation.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler a plurality of mounting devices disposed on the perimeter for the purpose of facilitating installation as recognized by Richason et al..
	Regarding claim 5, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to employ dagger mounts 40 as taught by Richason et al. on the chassis 7 of Scheibler, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Sachs et al. (5,562,410).
	The device of Scheibler lacks the chassis comprising aluminum.

a chassis 12; 
one cooling fan 12 mounted thereon, wherein the cooling mount 10 is configured to be matably (i.e. slidable) to an electronic assembly 40 (Figure 3); and
wherein the chassis 12 comprises aluminum for the purpose of ease of manufacture.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler the chassis comprises aluminum for the purpose of ease of manufacture as recognized by Sachs et al..
Regarding claim 9, Figure 1B, 1C and 3 of Sachs et al. discloses a connector port 32 configured to accommodate an electrical connection to the electronic assembly 40.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Ong (9,874,414).
	The device of Scheibler lacks the one cooling fan 12 is configured to be controllable in response to a temperature.
	Ong discloses a cooling mount comprising: 
a chassis 212 defining a top (Figure 1C), bottom (opposite the top), front (Figure 1B and bottom in Figure 1C), back (top in Figure 1C), two sides (left and right in Figure 1C), a height, width, depth, and an interior region; 
inherently one air inlet port; 
one cooling fan 242, which is disposed in the interior region, wherein the cooling mount is configured to be matably attached to an electronic assembly;

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler the one cooling fan is configured to be controllable in response to a temperature for the purpose of providing optimal cooling performance as recognized by Ong.
	Regarding claim 11, Ong (column 4, lines 54-59) discloses the controller 230 is configured to provide an indication of a flow rate of the discharge air from the interior region.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Giraldo et al. (6,616,525).
The device of Scheibler lacks one cooling fan port, which is located on the top; wherein a cooling fan is disposed in the one cooling fan port.  Note Figure 1 of Scheibler discloses the fan 12 is located on top.
	Giraldo et al. (Figures 1-2) discloses a cooling mount comprising: 
a chassis 101 defining a top, bottom, front, back, two sides, a height, width, depth, and an interior region; 
one cooling fan 102, which is disposed in the interior region; and
one cooling fan port 104, wherein the cooling fan 102 is disposed therein for the purpose of ease of maintenance and assembly.
..
Claim(s) 17 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Chen et al. (9,933,823).
The device of Scheibler (Figure 1) discloses an equipment cabinet 1 defining a cabinet floor, but does not disclose an equipment tray configured to slideably attach to the cabinet floor, thereby allowing the equipment tray to slide relative to the cabinet floor; and the cooling mount is matably attached to the equipment tray.
	Chen et al. (Figures 1 and 11) discloses an equipment cabinet comprising: 
	a rack mount 100;
a cooling mount having a chassis 800 having one cooling fan 1104, which is disposed in an interior region, wherein the cooling mount is configured to be matably attached to an electronic assembly 1102 via an equipment tray 900;
wherein the equipment tray 900 is configured to slideably attach to the rack mount 100, thereby allowing the equipment tray 900 to slide relative to the equipment cabinet for the purpose of ease of maintenance and assembly.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler an equipment tray configured to slideably attach to the cabinet floor for the purpose of ease of maintenance and assembly as recognized by Chen et al..

(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Richason et al. (2009/0236492) as applied to claim(s) 4-5 above, and further in view of Giraldo et al. (6,616,525), as applied to claim 13 above.  Claim 19 essentially recites the limitations of claims 1, 4 and 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763